NITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q/A Amendment No. 2 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33682 FIRST ADVANTAGE BANCORP (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 26-0401680 (I.R.S. Employer Identification No.) 1430 Madison Street, Clarksville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(931) 552-6176 Former name, former address and former fiscal year, if changed since last report.N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated Filer []Accelerated Filer [] Non-accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant’s common stock as of May 7, 2010 was 4,294,372. EXPLANATORY NOTE The purpose of this Amendment No. 2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, is to furnish amended certifications which are included herein as Exhibits 31.1 and 31.2. The Form 10-Q was originally filed with the Securities Exchange Commission on May 7, 2010.Amendment No. 1 was filed on May 12, 2010 as filed with the Securities Exchange Commission on May 12, 2010 (the “Form 10-Q/A”). No changes have been made to the Form 10-Q other than as described above and as described in Amendment No. 1.This Amendment No. 2 does not reflect any subsequent information or events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q or in Amendment No. 1. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST ADVANTAGE BANCORP Dated:August 20, 2010 By:/s/Earl O. Bradley, III Earl O. Bradley, III Chief Executive Officer 3
